—Appeal by the defendant, as limited by his brief, from an amended sentence of the County Court, Dutchess County (Marlow, J.), imposed November 17, 1994, which modified a sentence imposed on September 30, 1992, upon his conviction of grand larceny in the fourth degree, by directing restitution in the amount of $11,424.76.
Ordered that the amended sentence is-affirmed.
Contrary to the defendant’s contentions, the court was not *442divested of jurisdiction in this matter as a result of the delay in imposing restitution (see, People v Drake, 61 NY2d 359). The defendant entered his plea of guilty with the understanding that he would be ordered to pay restitution in addition to serving a prison sentence. Moreover, the People proffered a reasonable explanation for the delay (see, People v Drake, supra).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.